Citation Nr: 0202399	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-09 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $10,341.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1961 to November 
1975.  The appellant is his surviving spouse for VA death 
pension purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Seattle, Washington.  In 
October 2001, the appellant testified before the undersigned 
member of the Board at the RO.  At that time, she submitted 
additional evidence, but waived initial review of that 
evidence by the RO during her hearing.  


FINDINGS OF FACT

1.  The appellant was awarded VA improved death pension 
benefits effective May 1, 1989; she was thereafter informed 
in numerous VA letters and via VA Forms 21-8767, that she was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.

2.  In eligibility verification reports (EVRs), received in 
1990, 1991, and 1992, the appellant reported that her only 
income for the period of May 1, 1989 through April 30, 1990 
was from the Social Security Administration (SSA), and that 
she had no income for the periods of May 1, 1990 through 
April 30, 1991 and May 1, 1991 through April 30, 1992, and in 
1993, she failed to submit an EVR; the appellant actually had 
additional income for the time periods in question to include 
in 1993 which she did not report. 

3.  Thereafter, the RO retroactively reduced the appellant's 
improved death pension benefits from May 1, 1989 to December 
31, 1991, and retroactively terminated those benefits 
effective January 1, 1992, creating an overpayment in the 
amount of $10,341.

4.  The appellant failed to report all of her income and did 
so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government; in addition, when she purposely reported 
that she only had SSA income and/or no income on her EVRs, 
she engaged in willful misrepresentation of a material fact 
and willful failure to disclose a material fact, with the 
intent of retaining VA benefits that she was not entitled to 
receive.

5.  The appellant's actions of failing to fully report her 
income and in misreporting her income resulted in the 
creation of the overpayment at issue.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $10,341 
of the appellant's improved death pension benefits is 
precluded by a finding of bad faith and misrepresentation on 
the part of the appellant.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.965(b) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103.  The 
record shows that the appellant was notified in the September 
1999 Committee decision and in the March 2000 statement of 
the case, both sent to the appellant, of the reasons and 
bases for the denial of her claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the Committee decision and in the statement of 
the case informed the appellant of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the pertinent financial information is of record.  In 
addition, at the time of her October 2001 Board hearing, the 
appellant and her representative were informed that she had 
an additional 30 days to submit evidence in support of her 
claim.  They did not thereafter submit any further evidence 
of argument.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision. 

A review of the record reveals that, in August 1986, the 
appellant applied for VA death benefits.  In a December 1986 
Administrative Decision, the Manila, Philippines RO 
determined that the appellant was the veteran's spouse for 
the purposes of VA benefits.  In November 1987, the Board 
determined the same.  In April 1989, the appellant submitted 
another claim for VA death benefits.  In August 1989, the 
Chicago, Illinois RO determined that she was entitled to VA 
improved death pension benefits effective May 1, 1989.  She 
was notified of the determination and that her rate of 
pension was based on her report of only having income from 
the SSA.  She was informed that her rate of pension was based 
on her income and that she was to promptly notify VA of any 
changes in her income and that failure to do so might result 
in the creation of an overpayment.  In an attachment to the 
award letter, VA Form 21-8767, the appellant was again 
informed of her responsibility to promptly report any changes 
in her income or net worth and that, when reporting income, 
she was to report the total amount and sources of all income 
received.

In June 1990, her annual EVR was received.  In this EVR, 
which covered the period of May 1, 1989 through April 30, 
1990, the appellant reported that her sole income was derived 
from SSA benefits.  She reported that she had no income from 
wages or interest, inserting the word "NONE" in the 
applicable spaces for that information.  In addition, she 
projected that she was to have no income from any source 
other than SSA for the period of May 1, 1990 through 
April 30, 1991.  

In June 1990, she was notified of her current rate of 
improved death pension benefits.  She was again informed that 
her rate of pension was based on her income and that she was 
to promptly notify VA of any changes in her income and that 
failure to do so might result in the creation of an 
overpayment.  In an attachment to the award letter, VA Form 
21-8767, the appellant was again notified of her 
responsibility to promptly report any changes in her income 
or net worth and that, when reporting income, she was to 
report the total amount and sources of all income received.

In June 1991, her next EVR was received.  In this EVR, which 
covered the period of May 1, 1990 through April 30, 1991, the 
appellant reported that she had no income from any source 
including SSA benefits.  She reported that she had no income 
from wages or interest, inserting the word "NONE" in the 
applicable spaces for that information. 

In June 1991, she was notified of her current rate of 
improved death pension benefits.  She was again informed that 
her rate of pension was based on her income and that she was 
to promptly notify VA of any changes in her income and that 
failure to do so might result in the creation of an 
overpayment.  In an attachment to the award letter, VA Form 
21-8767, the appellant was again notified of her 
responsibility to promptly report any changes in her income 
or net worth and that, when reporting income, she was to 
report the total amount and sources of all income received.

In July 1991, another EVR was received which confirmed the 
information in the June 1991 EVR.  

In July 1992, the next annual EVR was received.  In this EVR, 
which covered the period of May 1, 1991 through April 30, 
1992, the appellant reported that she had no income from any 
source including SSA benefits.  She reported that she had no 
income from wages or interest, inserting the word "NONE" in 
the applicable spaces for that information.  In addition, she 
projected that she would have no income from any source for 
the period of May 1, 1992 through April 30, 1993.  

In March 1993, the appellant was notified that VA proposed to 
reduce her rate of pension effective May 1, 1989, pending 
further clarification of her income.  

In May 1993 and July 1993, the appellant was requested to 
furnish EVRs for the periods of May 1, 1992 through April 30, 
1993, and from May 1, 1993 through April 30, 1994.  

The appellant did not submit her annual EVR in 1993.  As 
such, her benefits were suspended as of July 1, 1993.  

In March 1994, an EVR was received covering the period of 
January 1, 1993 to December 31, 1993.  During that period of 
time, the appellant reported that she had received income 
from wages in the amount of $16,037.33.  Upon receipt of that 
EVR, the Chicago, Illinois RO requested that the appellant 
furnish further information regarding the recently reported 
wage income.  In addition, she was requested to furnish an 
EVR for the periods of May 1, 1992 through April 30, 1993, 
and from May 1, 1993 through April 30, 1994.  

Thereafter, in March 1994, two additional EVRs were received 
for the periods of May 1, 1992 through April 30, 1993, and 
from May 1, 1993 through April 30, 1994.  In the first EVR, 
for the period of May 1, 1992 through April 30, 1993, the 
appellant reported that she had received wage income of 
$13,845.  She also reported that for the period of May 1, 
1993 to April 30, 1994, she had wage income of $11,205.  In 
the second EVR, for the period of May 1, 1994 to April 30, 
1995, she reported that she had no income from any source.  

In May 1994, the appellant was notified that VA proposed to 
reduce her VA death pension benefits effective February 1, 
1990 and to terminate her improved death pension benefits 
effective May 1, 1992.  This action was taken and, in 
December 1994, the appellant was notified that an overpayment 
in the amount of $850 had been created and was subject to 
repayment by her.  

In February 1995, the appellant reapplied for VA death 
pension benefits.  In a May 1995 determination, her claim was 
denied based on excessive income.  

In May 1995, an EVR was received from the appellant in which 
she reported that she had earned from wages $15, 208.80 in 
wage income the prior year.  She also reported that she had 
been unemployed since December 1994.

Upon further clarification of the appellant's income since 
1989, the Seattle, Washington RO made further adjustments to 
her past benefits.  Specifically, in June 1995, this RO 
retroactively adjusted the appellant's improved death pension 
benefits from May 1, 1989 to December 31, 1992, and 
terminated those benefits effective January 1, 1992.  

In August 1995, the appellant was provided an audit of her VA 
improved death benefits account which showed what she was 
paid and what she was due for the period of May 1, 1989 
through June 30, 1993.  

In October 1998, the appellant was notified that the amount 
of the overpayment had increased to $10,341.  The exact paid 
and due financial figures were provided to the appellant in 
the prior audit of her account.  Thereafter, she requested a 
waiver of the recovery of the overpayment at issue.  The 
appellant maintained that her VA benefits were terminated in 
1992 and that she did not thereafter receive VA monies.  In 
addition, she asserted that she could not afford to repay the 
debt at issue.  

In a decision dated in September 1999, the Committee of the 
Seattle, Washington RO denied the appellant's request for a 
waiver of the overpayment, finding that the appellant's 
actions amounted to bad faith, and noted that such a finding 
precluded the granting of the request for a waiver of the 
overpayment.  The appellant appealed that determination.  

In October 2001, the appellant testified before the 
undersigned member of the Board at the RO.  During her 
hearing, the appellant did not dispute that she received 
income during the period in question which was not reported 
and/or was misreported by her to VA.  Rather, she argued that 
she never actually received any VA monies after 1992.  She 
maintained that she had previously had a direct deposit of 
her VA improved death pension benefits into a private bank 
account, but that she closed that account in 1992 when her 
benefits stopped.  She submitted copies of bank statements in 
1991 and 1992 showing the VA monies being deposited in the 
account which she closed thereafter in August 1992.  Her 
representative indicated that after the hearing concluded, 
the appellant would obtain further information from her bank 
showing that she did not receive any more money from VA into 
her account.  In order to accomplish this action, the 
undersigned member of the Board provided the appellant and 
her representative 30 days.  Thereafter, neither the 
appellant nor her representative submitted any further 
evidence.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact.  The misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense."  38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the Court found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.  

In this case, in her June 1990, June 1991, and July 1992 
EVRs, the appellant reported that she had no income from any 
source other than the SSA income reported by her in the first 
EVR.  However, the record later showed that she did in fact 
have additional income which she had not reported to VA.  In 
addition, in 1993, the appellant failed to submit her annual 
EVR after repeatedly being requested to do so.  As of July 1, 
1993, her VA improved death pension benefits were suspended 
due to her deliberate refusal to submit her EVR.  In 1994 and 
thereafter, she finally submitted additional EVRs covering, 
in pertinent part, the periods of January 1, 1993 to December 
31, 1993, from May 1, 1992, to April 30, 1993, and from May 
1, 1993, to April 30, 1994.  These EVRs showed that the 
appellant had received wage income.  According to the August 
1995 audit, the appellant was paid VA improved death pension 
benefits from May 1, 1989 through June 30, 1993.  After that 
time, her benefits were stopped since her EVR was not 
received.  In addition, since she had income from May 1, 1989 
to June 30, 1993 which she had not previously reported, her 
benefits were retroactively adjusted and eventually 
terminated effective January 1, 1992.  

It is the appellant's argument that she never received any 
money from VA after 1992, and, as such, her request for 
waiver should be granted on that basis.  As proof, she 
asserts that she closed the bank account which had been 
receiving the direct deposits in August 1992.  The 
appellant's argument is unpersuasive for several reasons.  
First of all, although she maintains that no benefits were 
deposited into her account by VA after August 1992, she has 
submitted no evidence showing that she did not receive VA 
monies.  Her bank has confirmed that an account was closed in 
1992.  Although she previously had had VA monies deposited 
into this account, she has not furnished any evidence that 
she did not otherwise receive these VA benefits.  VA records 
show that she was paid through June 1993.  She was provided 
an opportunity by the undersigned member of the Board at her 
hearing to provide evidence in support of this assertion, but 
she failed to do so.  VA records definitively show payment 
was made.  She has not shown otherwise.  

Secondly, the record shows that her benefits did not cease to 
be paid to her as of 1992, as she maintains.  Rather, the RO 
retroactively terminated her benefits as of the end of 1992, 
but she was in fact paid through mid-year of 1993.  It 
appears that the appellant is attempting to state that since 
VA stopped her benefits after 1992, she never again was paid 
after 1992.  That simply is not the case.  The termination 
was retroactive in nature, but did not occur until after she 
had paid through June 1993.  In fact, the appellant was not 
told that VA proposed to stop her benefits until March 1993.  
At no time after August 1992 or the end of 1992 had the 
appellant notified VA that she was no longer in receipt of VA 
benefits.  During that period of time, she was still entitled 
to VA improved pension benefits.  The Board believes that it 
is most unlikely that she would not have contacted VA to 
inquire of the status of her benefits if they had been 
terminated and she had not been notified of the termination.  
As such, her argument in that regard is flawed and is not 
probative.  

Thirdly, the appellant makes no assertions and provides no 
explanation regarding the false reports made by her on her 
June 1990, June 1991, and July 1992 EVRs nor does she 
maintain that she was not paid her VA benefits based on those 
EVRs.  The appellant herself submitted EVRs showing no income 
other than SSA on the 1990 EVR and no income at all on the 
1991 and 1992 EVRs and then directly contradicted that 
information in later EVRs submitted by her which showed that 
she did in fact have income.  The appellant provides no 
reasoning whatsoever for her past false statements.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  

As noted above, the appellant was informed on multiple 
occasions that her rate of pension was based on her income 
and that she was to promptly notify VA of any changes in her 
income and that failure to do so might result in the creation 
of an overpayment.  She was also provided on numerous 
occasions VA Forms 21-8767, which informed her of her 
responsibility to promptly report any changes in her income 
or net worth and that, when reporting income, she was to 
report the total amount and sources of all income received.

Despite the clear notifications by VA regarding her 
responsibilities as a pension recipient, the appellant made 
false statements on her EVRs during 1990, 1991, and 1992.  In 
addition, she failed to submit a proper EVR in 1993.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant 
failed to submit her EVR properly in 1993 as she was 
receiving increased income.  She did this with the intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government.  
This action constituted bad faith.  In addition, when she 
purposely misreported her income in the 1990, 1991, and 1992 
EVRs, she engaged in willful misrepresentation of a material 
fact and willful failure to disclose a material fact, with 
the intent of retaining VA benefits at a higher rate than she 
was entitled to receive.  That action constituted 
misrepresentation.  As a result of both the appellant's bad 
faith and misrepresentation, the overpayment in the amount of 
$10,341 was created.  By failing to accurately and fully 
report her income and by specifically misreporting her 
income, the appellant concealed relevant financial 
information.  The appellant provides no explanation for her 
actions.  The appellant's actions cannot be deemed to be non-
willful or mere inadvertence.  The Board finds that the 
appellant purposely did not inform the VA that she had 
additional income in order to maintain her receipt of VA 
improved pension benefits.  That is, the appellant willfully 
refused to inform VA accurately of her income so that she 
could wrongfully continue to receive VA benefits to which she 
was not entitled or to continue receiving VA benefits in 
excess of which she was entitled to receive.  The appellant 
engaged in deceptive behavior.  As such, the Board finds that 
she did in fact deceive the VA.  Likewise, the Board does not 
find that the appellant lacked the requisite knowledge of the 
likely consequences of failing to report her income 
accurately.  As indicated, she was fully informed that an 
overpayment which would be subject to recovery could result 
from a failure to accurately report her income.

In light of the foregoing, the Board finds that the evidence 
establishes that the appellant acted in bad faith and 
committed misrepresentation in her dealings with VA.  When 
the overpayment of VA benefits results from such bad faith 
and misrepresentation on the part of the appellant, waiver of 
this debt is precluded by law, regardless of the appellant's 
current financial status or any of the other elements of the 
standard of equity and good conscience.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).  

	(CONTINUED ON NEXT PAGE)






ORDER

Waiver of recovery of an overpayment in the amount of $10,341 
of the appellant's improved death pension benefits is 
precluded by a finding of bad faith and misrepresentation on 
the part of the appellant.  The appeal is denied.  


		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

